DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7/15/2022. 

Response to Amendment
In response to the action mailed on 5/4/2022, the Applicant has filed a response amending the claims.
    
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 9-10 and 12-15 are allowed. 
    
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the Applicant’s disclosure is the following:

Kamada et al (US Pub 20130015784)  Fig 1A, Fig 2, Fig 4A, where a transmission device has a light source LD1 that emits a light, the transmission device has a processor that controls the light source LD1 to transmit an optical signal in a data transmission period (e.g. period T2), the optical signal includes a data symbol (e.g. 1000 in 4PPM), a luminance of the data symbol (e.g. 1000 in 4PPM) is modulated by transmitted data, and data transmission periods (e.g. periods T2) are provided intermittently (irregularly) (e.g. as shown in Fig 5A, Fig 5B and Fig 5C), the transmission device with the processor controls the light source LD1 to emit an illumination light in an illumination period (e.g. period T10-T2), and the illumination period (e.g. period T10-T2) is provided between two consecutive data transmission periods (e.g. periods T2), the transmission device with the processor controls the light source LD1 to provide a guard period (e.g. period T1-T10) immediately before the data transmission period (e.g. period T2), and a first luminance in the guard period (e.g. period T1-T10) is lower than a second luminance in the illumination period (e.g. period T10-T2), the second luminance in the illumination period (T10-T2) is variable (e.g. because the illumination period (T10-T2) varies as shown in Fig 4A and Fig 4B), and a time ratio (e.g. in dimming rates of 90%, 50% and 41.6%) (Fig 4A, Fig 4B, Fig 4C) between the data transmission period (e.g. period T2) and the illumination period (e.g. period T10-T2) is changed based on a dimming signal (which performs dimming control on the light source LD1).

Ikehara et al (US Pub 20150229392) Fig 1, Fig 2, where a light source 11 transmits an optical signal that is an optical signal frame, and the optical signal frame includes a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload).

 Park et al (US Pub 20140225513) Fig 22, where a dimmer control signal (which performs dimming control on a light emitting module 50) is based on an ambient light condition (i.e. from a sensor 30).

The prior art newly found relevant to the Applicant’s disclosure is the following:

Park et al (US Pub 20190020413) and more specifically Fig 12.

Takeda et al (US Pub 20180295691) and more specifically Fig 11A.

Kido et al (US Pub 20160293069) and more specifically Fig 7.

Kwon et al (US Pub 20100096447) and more specifically Fig 5.

Lovato et al (US Pub 20060071613) and more specifically Fig 14.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  
 
Regarding Claim 9, A transmission device comprising: 
a light source that, in operation, emits a light; and 
a processor that, in operation, controls the light source to perform: 
transmitting an optical signal frame in a data transmission period, the optical signal frame including a reference symbol and a data symbol, a luminance of the data symbol being modulated by transmitted data, data transmission periods being provided intermittently; 
emitting an illumination light in a first illumination period, the first illumination period being provided between two consecutive data transmission periods; 
providing a guard period immediately before the data transmission period, a first luminance in the guard period being lower than a second luminance in the first illumination period; and 
emitting light while changing a direction in which the light is emitted in a second illumination period, 
wherein the second luminance is variable, wherein 
a time ratio between the data transmission period and the first illumination period is changed based on an ambient light condition.

Regarding Claim 13, A method performed by a transmission device having a light source, the method comprising: 
transmitting an optical signal frame in a data transmission period, the optical signal frame including a reference symbol and a data symbol, a luminance of the data symbol being modulated by transmitted data, data transmission periods being provided intermittently; 
emitting an illumination light in a first illumination period, the first illumination period being provided between two consecutive data transmission periods; and 
providing a guard period immediately before the data transmission period, a first luminance in the guard period being lower than a second luminance in the first illumination period; and 
emitting light while changing a direction in which the light is emitted in a second illumination period, 
wherein the second luminance is variable, wherein 
a time ratio between the data transmission period and the first illumination period is changed based on an ambient light condition.

Although devices/methods for transmitting both an optical signal frame in a data transmission period and an illumination light in a first illumination period are known in the art, there is no teaching, suggestion or motivation to generate a device/method that transmits both an optical signal frame in a data transmission period and an illumination light in a first illumination period with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.    
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636